Quillian, Presiding Judge.
The defendant appeals his conviction for child abandonment.
1. "The question of venue is to be decided by the jury and its decision as to venue will not be set aside where there is any evidence to support it.” Johns v. State, 239 Ga. 681, 682 (238 SE2d 372). Here there was evidence that the *867plaintiff lived in DeKalb County; that her child lived with her, that she lived at her present address for 3 years. This was sufficient to establish venue pursuant to Code Ann. § 74-9902 (Code § 74-9902; as amended through Ga. L. 1976, p. 1015).
Submitted April 5,1979 —
Decided May 8, 1979.
J. C. Daugherty, for appellant.
John R. Thompson, Solicitor, R. Winston Harvey, Jr., Assistant Solicitor, for appellee.
2. The trial judge did not unduly restrict cross examination concerning the prosecuting witness’ association with other men. Travis v. State, 122 Ga. App. 800 (2) (178 SE2d 741).
3. The evidence was sufficient to sustain the verdict.

Judgment affirmed.


Smith and Birdsong, JJ., concur.